DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 14 September 2021.  Claims 3-8 are pending, wherein claims 5-8 are new.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 1-4 as being anticipated under Morero et al. (US Patent no. 8,612,022) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Toth et al. (WO 2014/160832).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 3-8 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by De Toth et al. (WO 2014/160832).
In regard to claims 3-8, attention is drawn to figure 6d of Toth et al. which shows an electrode support 607 comprising a plurality of electrodes 605 positioned on the face 
In regard to claims 4, 6, and 7, the electrodes of Toth et al. are considered to comprise electrodes consisting of arcuate shapes, having only curved edges defining the perimeter, and consisting of circles, ellipses, and/or polyhedrons forming using round edges.
In regard to claim 5, support 607 is formed as a tine 603 as depicted in figure 6a.  An alternative embodiment for a tine 603 configuration includes the basket in figure 6c (para 330).  In either embodiment of figures 6a or 6c, the tine 603 is considered to comprise a strut, wherein each tine 603 is formed from a longitudinally extending support 607 wherein a plurality of electrodes is positioned on the face of the tine.
	In regard to claim 8, further referring to figure 6d, the electrodes 605 include a generally flat surface of the face of the support 607.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 November 2021